Summary Prospectus February 24, 2016, as supplemented through July 6, 2016 American Independence Hillcrest Small Cap Value Fund Institutional | HLCIX | Class A | HLCAX | Class C | HLCCX | The Funds statutory Prospectus and Statement of Additional Information dated February 24, 2016, as supplemented through July 6, 2016, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.americanindependence.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@americanindependence.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured  May Lose Value  No Bank Guarantee Click here to view the funds statutory prospectus or statement of additional information AMERICAN INDEPENDENCE HILLCREST SMALL CAP VALUE FUND (formerly, the AI Hillcrest Small Cap Value Fund) FUND SUMMARY Investment Objective. The primary objective of the American Independence Hillcrest Small Cap Value Fund (the Fund) is long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in the Investing With The Fund section starting on page 14 of the Funds Prospectus. Institutional Class Class A Class C Shares Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price at the time of purchase) None % None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) None None % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee % % % Distribution and Service (12b-1) Fees None % % Other Expenses % % % Total Annual Fund Operating Expenses % % % Fee Waivers and Expense Reimbursements -0.13 % -0.13 % -0.13 % Net Annual Fund Operating Expenses After Fee Waivers and % % % Expense Reimbursements Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. Other Expenses are based on estimated amounts for the current fiscal year. RiskX Investments, LLC (RiskX Investments or the Adviser) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2017 in order to keep the Total Annual Fund Operating Expenses to 1.25%, 1.63% and 2.25% of the Funds average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares $ $ Class A Shares $ $ Class C Shares $ $ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Year Institutional Class Shares $ $ Class A Shares $ $ Class C Shares $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. The Fund has not completed its first fiscal period, and therefore, has no portfolio turnover rate to report. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund seeks long-term capital appreciation by investing at least 80% of its net assets (plus any borrowings for investment purposes), at the time of purchase, in U.S. common stocks of small capitalization companies, including in real estate investment trusts (REITs). A small cap company is defined as a company that has a market capitalization found within the Russell 2000® Index (between $177 million and $4.3 billion at the time of its most recent reconstitution on May 29, 2015) at the time of purchase. The size of the companies in the Russell 2000® Index will change with market conditions. Up to 20% of the Funds net assets may be invested in the stocks of micro-, mid- and large-cap companies. While the Funds investments will consist primarily of domestic securities, the Fund may also invest its net assets in securities of foreign companies, including those in emerging markets, which are traded on U.S. stock exchanges and are consistent with the Funds investment objective. The Fund also may invest in money market instruments. The sub-adviser, Hillcrest Asset Management, LLC (Hillcrest or Sub-Adviser), seeks to identify and select securities by examining three key components: stock valuation; earnings and revenue growth; and investor sentiment. Hillcrest uses both a quantitative and a fundamental process to construct the Funds portfolio, investing in 40-60 stocks in various sectors within the Russell 2000® Value Index (the Index). The Sub-Adviser will sell securities when they no longer meet investment criteria, or when overweight in a sector relative to the Index. Main types of securities the Fund may hold: Common stocks of U.S. and foreign companies traded on a U.S. stock exchange, including REITs Exchange-Traded Funds (ETFs) Short term money market securities, including cash, money market mutual funds and Treasury Bills Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is not intended to be a complete investment program. You could lose money by investing in the Fund. A summary of the principal risks of investing in the Fund can be found below: Equity Securities Risk . In general, prices of equity securities are more volatile than those of fixed income securities. The prices of equity securities fluctuate, and sometimes widely fluctuate, in response to activities specific to the issuer of the security as well as factors unrelated to the fundamental condition of the issuer, including general market, economic and political conditions. Small-Cap Securities Risk. Investments in small cap companies may be riskier than investments in larger, more established companies. The securities of smaller companies may trade less frequently and in smaller volumes than securities of larger companies. In addition, small-cap securities can be subject to more abrupt or erratic share price changes than larger, more established companies. Securities of these types of companies have limited market liquidity, and their prices may be more volatile. Micro-Cap Securities Risk . Micro-cap stocks may involve substantially greater risks of loss and price fluctuations than those for small-cap securities. Micro-cap companies carry additional risks because of the tendency of their earnings and revenues to be less predictable, their share prices to be more volatile, and their markets to be less liquid than companies with larger market capitalizations. Mid-Cap Securities Risk . The prices of securities of mid-cap companies generally are more volatile than those of large capitalization companies and are more likely to be adversely affected than large-cap companies by changes in earnings results and investor expectations or poor economic or market conditions, including those experienced during a recession. Large-Cap Securities Risk. Stocks of large companies as a group can fall out of favor with the market, causing the Fund to underperform investments that have a greater focus on mid-cap or small-cap stocks. Larger, more established companies may be slow to respond to challenges and may grow more slowly than smaller companies. Value Stock Risk . "Value" stocks can perform differently from the market as a whole and from other types of stocks. Value stocks may decline in value or never reach the value the Sub-Adviser believes is its full market value, either because the market fails to recognize what the Sub-Adviser considers to be the companys true business value or because the Sub-Advisers assessment of the companys prospects was not correct. Real Estate Investment Trusts (REITs) Risk . REITs are publicly traded corporations or trusts that specialize in acquiring, holding, and managing residential, commercial or industrial real estate. REITs share prices may decline because of adverse developments affecting the real estate industry including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a given REIT will fail to qualify for favorable tax treatment. ETF and Other Investment Company Risk . The following are various types of risks to which the Fund is subject based on certain types of ETFs, closed end funds and other investment companies it may invest in: General ETF Risk . The cost to a shareholder of investing in the Fund may be higher than the cost of investing directly in the share of an ETF, closed end fund or other investment company and may be higher than other mutual funds that invest directly in the related securities. Shareholders will indirectly bear the proportionate fees and expenses charged by the ETFs, closed end funds and other investment companies in addition to the Funds direct fees and expenses. Tracking Error Risk . ETFs typically trade on securities exchanges and their shares may, at times, trade at a premium or discount to their net asset values (NAV). In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held. Foreign Securities Risk . To the extent the Fund invests in foreign securities, such investments are subject to additional risks including political and economic risks, greater volatility, civil conflicts and war, currency fluctuations, expropriation and nationalization risks, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Depositary Receipts Risk . Investments in depositary receipts involve risks similar to those accompanying direct investments in foreign securities. Unsponsored depositary receipts are organized independently, without the cooperation of the issuer of the underlying securities. Therefore, there is risk involved in investing in unsponsored depositary receipts, as there may be less information available about the underlying issuer than there is about an issuer of sponsored depositary receipts and the prices of unsponsored depositary receipts may be more volatile than those of sponsored depositary receipts. Even where they are denominated in U.S. dollars, depositary receipts are subject to currency risk if the underlying security is denominated in a foreign currency. Please see Foreign Currency Risk below under Foreign Securities Risks. Emerging Markets Risk . The Fund may invest in foreign securities that may include securities of companies located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict a securities investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 39.6%) and could increase brokerage commission costs. Management Risk . The Fund is subject to management risk, because it is an actively managed investment portfolio, and may not achieve its objective if the sub-advisers expectations regarding particular securities or markets are not met. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. Past Performance. The Fund commenced operations on December 31, 2015, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. Management. Investment Advisers. The Adviser for the Fund is RiskX Investments, LLC (the Adviser or RiskX Investments). The Sub-Adviser for the Fund is Hillcrest Asset Management, LLC (Hillcrest or the Sub-Adviser). Portfolio Management. Name Primary Title Firm Managed Fund Since Brian R. Bruce Chief Executive Officer and Chief Hillcrest 12/2015 Investment Officer Douglas Stark Managing Director Portfolio Management Hillcrest 12/2015 & Research Brandon Troegle Director Fundamental Analysis Hillcrest 12/2015 & Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class A Class C Class Shares Shares Shares Initial Purchase $ $ $ Subsequent Purchases $ $ $ How to purchase and redeem shares on any business day: Through Matrix Capital Group, Inc. (the Distributor) Through banks, brokers and other investment representatives Through retirement plan administrators and record keepers Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.americanindependence.com or by calling 1-888-266-8787). Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below: American Independence Funds Trust P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information.
